Appeal by the defendant from a judgment of the Supreme Court, Kings County (Knipel, J), rendered July 2, 2001, convicting him of criminal possession of a controlled substance in the third degree, criminal possession of a controlled substance in the seventh degree, and criminally using drug paraphernalia in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court properly admitted evidence of the defendant’s prior uncharged crimes (see People v Alvino, 71 NY2d 233 [1987]; People v Ventimiglia, 52 NY2d 350 [1981]; People v Molineux, 168 NY 264 [1901]).
The defendant’s remaining contentions either are unpreserved for appellate review, without merit, or do not warrant reversal. Santucci, J.E, Krausman, Schmidt and Rivera, JJ., concur.